989 F.2d 492
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Anthony CROWELL, Plaintiff-Appellant,v.David SMITH, Warden, individually and in his officialcapacity and all other unknown correctional officers;  KeithDavis, Assistant Warden, individually and in his officialcapacity, Defendants-Appellees.Anthony Crowell, Plaintiff-Appellant,v.David Smith, Warden, individually and in his officialcapacity and all other unknown correctional officers;  KeithDavis, Assistant Warden, individually and in his officialcapacity, Defendants-Appellees.
Nos. 93-6021, 93-6068.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 1, 1993Decided:  March 25, 1993

Appeals from the United States District Court for the Eastern District of Virginia, at Norfolk.  John A. MacKenzie, Senior District Judge.  (CA-92-1230)
Anthony Crowell, Appellant Pro Se.
E.D.Va.
AFFIRMED.
Before WIDENER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Anthony Crowell, a former Virginia prisoner now incarcerated in New Mexico, filed two notices of appeal from the district court's order dismissing his 42 U.S.C. § 1983 (1988) action as frivolous, pursuant to 28 U.S.C. § 1915(d) (1988).  Our review of the record and the district court's opinion discloses no abuse of discretion and that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Crowell v. Smith, No. CA-92-1230 (E.D. Va.  Dec. 7, 1992 and Jan. 5, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED